                                                                                     Case 2:20-cv-01544-JCM-VCF Document 47 Filed 01/25/21 Page 1 of 6




                                                                                 1 Brooke A. Bohlke
                                                                                   Nevada Bar No. 9374
                                                                                 2 Susana Santana
                                                                                   Nevada Bar No. 13753
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 4 Las Vegas, Nevada 89128-9020
                                                                                   Phone: 702 251 4100 ♦ Fax: 702 251 5405
                                                                                 5 bbohlke@wshblaw.com
                                                                                   ssantana@wshblaw.com
                                                                                 6
                                                                                   Attorneys for Defendants, ARAMARK SPORTS
                                                                                 7 AND ENTERTAINMENT SERVICES, LLC,
                                                                                   ARAMARK CAMPUS, LLC, ARAMARK
                                                                                 8 EDUCATIONAL GROUP, LLC, ARAMARK
                                                                                   EDUCATIONAL SERVICES, LLC,
                                                                                 9 ARAMARK SPORTS AND
                                                                                   ENTERTAINMENT GROUP, LLC, ARAMARK
                                                                                10 SERVICES, INC.

                                                                                11                                    UNITED STATES DISTRICT COURT
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                             DISTRICT OF NEVADA, SOUTHERN DIVISION
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14 NATALIE RUISI,                                   Case No. 2:20-cv-01544-JCM-VCF

                                                                                15                      Plaintiff,                       STIPULATION AND ORDER TO
                                                                                                                                             EXTEND DEADLINES
                                                                                16            v.                                              (FIRST REQUEST)

                                                                                17                                                  Trial Date:       None Set
                                                                                     ARAMARK              SPORTS            AND
                                                                                18   ENTERTAINMENT SERVICES, LLC, a
                                                                                     Foreign    Limited    Liability   Company;
                                                                                19   ARAMARK CAMPUS, LLC, a Foreign
                                                                                     Limited Liability Company;      ARAMARK
                                                                                20   EDUCATIONAL GROUP, LLC, a Foreign
                                                                                     Limited Liability Company; ARAMARK
                                                                                21   EDUCATIONAL SERVICES, LLC, a Foreign
                                                                                     Limited Liability Company; ARAMARK
                                                                                22   SPORTS AND ENTERTAINMENT GROUP,
                                                                                     LLC, a Foreign Limited Liability Company;
                                                                                23   ARAMARK SERVICES, INC., a Foreign
                                                                                     Corporation; and, ROE Business Organizations
                                                                                24   I-X; and DOE INDIVIDUALS I-X, Inclusive,

                                                                                25                      Defendants.

                                                                                26

                                                                                27 / / /

                                                                                28 / / /

                                                                                     16679509.1:10745-0108                                                Case No. 2:20-cv-01544
                                                                                     Case 2:20-cv-01544-JCM-VCF Document 47 Filed 01/25/21 Page 2 of 6




                                                                                 1            Pursuant to LR IA 6-1, LR IA 6-2 and LR 26-3, and for good cause shown, Plaintiff

                                                                                 2 Natalie Ruisi,              and      Defendants,    ARAMARK         SPORTS       AND      ENTERTAINMENT

                                                                                 3 SERVICES, LLC, ARAMARK CAMPUS, LLC, ARAMARK EDUCATIONAL GROUP,
                                                                                   LLC, ARAMARKSERVICES, LLC, ARAMARK SPORTS AND ENTERTAINMENT GROUP,
                                                                                 4 EDUCATIONAL

                                                                                 5 LLC, ARAMARK SERVICES, INC. (herein “the parties”), by and through their respective counsel

                                                                                 6 of record, hereby stipulate and agree to and jointly move this Honorable Court for an order to

                                                                                 7 continue discovery by ninety (90) days as indicated below. This is the first request for an extension

                                                                                 8 of time to complete discovery. This request is being made within 21-days of the expiration of the

                                                                                 9 current discovery period set for February 15, 2021. ECF No. 9.

                                                                                10 A.         DISCOVERY COMPLETED TO DATE

                                                                                11            The parties have produced the following disclosures:
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12            1.        Plaintiff served the following disclosures:
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                      a.           Initial Disclosures on September 28, 2020.
                                                Attorneys at Law




                                                                                14            2.        Defendants served the following disclosures:

                                                                                15                      a.           Initial Disclosures on September 30, 2020;

                                                                                16                      b.           Supplemental Disclosures on November 6, 2020, December 4, 2020, and

                                                                                17                                   December 14, 2020.

                                                                                18            The parties have completed the following written discovery:

                                                                                19            Plaintiff served the following written discovery requests on September 16, 2020:
                                                                                20            1.        Plaintiff’s First Set of Interrogatories to Defendant Aramark Sports and

                                                                                21            Entertainment, LLC. Defendant responded on November 6, 2020 and supplemented

                                                                                22            its responses on December 14, 2020.

                                                                                23            2.             Plaintiff’s first set of Requests for Document and First Set of Request for Production

                                                                                24            of Documents to Defendant Aramark Sports and Entertainment, LLC. Defendant responded

                                                                                25            on November 6, 2020 and supplements its responses on December 14, 2020.

                                                                                26            Defendant served the following written discovery requests on January 15, 2021:

                                                                                27            1. Defendant’s First Set of Interrogatories to Plaintiff

                                                                                28            2. Defendant’s First Set of Requests for Admission to Plaintiff

                                                                                     16679509.1:10745-0108                                    -2-                            Case No. 2:20-cv-01544
                                                                                     Case 2:20-cv-01544-JCM-VCF Document 47 Filed 01/25/21 Page 3 of 6




                                                                                 1            3. Defendant’s First Set of Request for Production of Documents to Plaintiff.

                                                                                 2            The parties have not taken any depositions.

                                                                                 3 B.         DISCOVERY REMAINING TO BE COMPLETED

                                                                                 4            1.        Depositions of parties, non-parties, percipient, and corporate witnesses;

                                                                                 5            2.        Written discovery;

                                                                                 6            3.        Issuance of Subpoenas;

                                                                                 7            4.        The parties anticipate that supplemental written discovery may be needed once the

                                                                                 8 parties complete depositions.

                                                                                 9 C.         REASON FOR REQUEST FOR EXTENSION OF DISCOVERY DEADLINES

                                                                                10            A scheduling order can be modified "for good cause and with the judge's consent." FRCP

                                                                                11 16(b)(4). "A motion or stipulation to extend time must state the reasons for the extension requested
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 and must inform the court of all previous extensions of the subject deadline the court granted." LR
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13 IA 6-1 (a). "District courts should generally allow amendments of pre-trial orders when 'no
                                                Attorneys at Law




                                                                                14 substantial injury will be occasioned to the opposing party, the refusal to allow the amendment might

                                                                                15 result in injustice to the movant, and the inconvenience to the court is slight.'" Campbell Industries

                                                                                16 v. M/V Gemini, 619 F.2d 24, 27-28 (9th Cir. 1980) (quoting Angle v. Sky Chef, Inc., 535 F.2d 492,

                                                                                17 495 (9th Cir. 1976); Sherman v. United States, 462 F.2d 577, 579 (5th Cir. 1972)). Here, as discussed

                                                                                18 below, there is no dispute among the parties that an extension would cause any injury or injustice,

                                                                                19 and that a refusal of extension could prejudice the parties. Additionally, no trial date is currently set.
                                                                                20 Therefore, the stipulated request for an extension should be granted.

                                                                                21            The parties are actively conducting discovery and have engaged in meet and confers to

                                                                                22 resolve disputes before seeking Court intervention. However, the parties have engaged in motion

                                                                                23 practice, most recently having appeared before the Court on January 8, 2021 to resolve several

                                                                                24 discovery disputes. Moreover, COVID-19 has presented additional challenges the parties have had

                                                                                25 to navigate. The parties agree that this matter should be resolved on the merits. To that end, the

                                                                                26 parties continue to pursue discovery and their attempts to resolve discovery disputes short of Court

                                                                                27 intervention.

                                                                                28            As a result, the parties herein request that the current deadlines be extended by 90 days. The

                                                                                     16679509.1:10745-0108                               -3-                            Case No. 2:20-cv-01544
                                                                                     Case 2:20-cv-01544-JCM-VCF Document 47 Filed 01/25/21 Page 4 of 6




                                                                                 1 parties are also amenable to participate in a telephonic conference with the Court if necessary, to

                                                                                 2 further discuss the bases for the requested 90-day extension of deadlines.

                                                                                 3 D.         CURRENT SCHEDULE TO COMPLETE REMAINING DISCOVERY:

                                                                                 4            Rebuttal Expert Disclosures:                January 18, 2021

                                                                                 5            Close of Discovery:                         February 15, 2021

                                                                                 6            Dispositive Motions:                        March 17, 2021

                                                                                 7            Joint Pre-Trial Order:                      April 16, 2021

                                                                                 8 E.         PROPOSED SCHEDULE FOR COMPLETING DISCOVERY

                                                                                 9            Rebuttal Expert Disclosures:                       April 19, 2021

                                                                                10            Close of Discovery:                                May 17, 2021

                                                                                11            Dispositive Motions:                               June 15, 2021
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12            Joint Pre-Trial Order:                              July 15, 2021
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                                                                               If dispositive motions are filed, the deadline
                                                                                13 / / /
                                                                                                                                               for filing the joint pretrial order will be
                                                Attorneys at Law




                                                                                14 / / /                                                       suspended until 30 days after
                                                                                                                                               decision on the dispositive motions or
                                                                                15 / / /                                                       further court order.
                                                                                16 / / /

                                                                                17 / / /

                                                                                18 / / /

                                                                                19 / / /
                                                                                20 / / /

                                                                                21 / / /

                                                                                22 / / /

                                                                                23 / / /

                                                                                24 / / /

                                                                                25 / / /

                                                                                26 / / /

                                                                                27 / / /

                                                                                28 / / /

                                                                                     16679509.1:10745-0108                          -4-                             Case No. 2:20-cv-01544
                                                                                     Case 2:20-cv-01544-JCM-VCF Document 47 Filed 01/25/21 Page 5 of 6




                                                                                 1 F.         CURRENT TRIAL DATE:

                                                                                 2            No trial is yet scheduled in this matter. A joint proposed pretrial order is due on April 16,

                                                                                 3 2021. The parties seek additional time so that the same proposed pretrial order is due July 15, 2021

                                                                                 4 or 30 days after this Court's ruling on dispositive motions.

                                                                                 5 G.         REQUEST NUMBER:

                                                                                 6            This is the first request for an extension of time to complete discovery. Wherefore, the

                                                                                 7 parties respectfully request that the Court grant this request to extend the discovery deadlines as

                                                                                 8 outlined above.

                                                                                 9            IT IS SO STIPULATED.

                                                                                10   DATED this 22nd day of January 2021.                    DATED this 22nd day of January 2021.

                                                                                11   WOOD, SMITH, HENNING & BERMAN                           KEMP AND KEMP
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12       /s/ Susana Santana                                        /s/ Victoria L. Neal
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                     By:                                                     By:
                                                                                13      BROOKE A. BOHLKE                                           JAMES P, KEMP
                                                Attorneys at Law




                                                                                        Nevada Bar No. 9374                                        Nevada Bar No. 6375
                                                                                14      SUSANA SANTANA                                             VICTORIA L. NEAL
                                                                                        Nevada Bar No. 13753                                       Nevada Bar No. 13382
                                                                                15      2881 Business Park Court, Ste. 200                         7435 W. Azure Drive, Suite 110
                                                                                        Las Vegas, Nevada 89128-9020                               Las Vegas, NV 89130
                                                                                16      Tel. 702 251 4100                                          Tel: 702 258 1183
                                                                                17         Attorneys for Defendants, ARAMARK                       Attorneys for Plaintiff,
                                                                                           SPORTS AND ENTERTAINMENT                                NATALIE RUISI
                                                                                18         SERVICES, LLC, ARAMARK CAMPUS,
                                                                                           LLC, ARAMARK EDUCATIONAL
                                                                                19         GROUP, LLC, ARAMARK
                                                                                           EDUCATIONAL SERVICES, LLC,
                                                                                20         ARAMARK SPORTS AND
                                                                                           ENTERTAINMENT GROUP, LLC,
                                                                                21         ARAMARK SERVICES, INC.
                                                                                22 / / /

                                                                                23 / / /

                                                                                24 / / /

                                                                                25 / / /

                                                                                26 / / /

                                                                                27 / / /

                                                                                28

                                                                                     16679509.1:10745-0108                             -5-                                Case No. 2:20-cv-01544
                                                                                     Case 2:20-cv-01544-JCM-VCF Document 47 Filed 01/25/21 Page 6 of 6




                                                                                 1                                       ORDER

                                                                                 2            HAVING CONSIDERED THE FOREGOING STIPULATION OF COUNSEL, AND

                                                                                 3 GOOD CAUSE APPEARING, THE DISCOVERY DEADLINES ARE AMENDED AS SET

                                                                                 4 FORTH ABOVE.

                                                                                 5            DATED: January 25, 2021.

                                                                                 6                                              _______________________________
                                                                                                                                US MAGISTRATE JUDGE
                                                                                 7                                              CAM FERENBACH
                                                                                 8

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19
                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     16679509.1:10745-0108                -6-                       Case No. 2:20-cv-01544
